              Case 2:16-cv-01618-JAD-EJY Document 64 Filed 06/04/20 Page 1 of 1




 1                                   UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3

 4       MARCUS SHARIF MCNEAL,                                        Case No. 2:16-cv-01618-JAD-EJY
 5                                              Petitioner,
               v.                                                   Order Granting Extension of Time
 6
         BRIAN E. WILLIAMS, et al.,                                               [ECF No. 63]
 7
                                             Respondents.
 8

 9            Good cause appearing, IT IS HEREBY ORDERED that Petitioner Marcus Sharif
10   McNeal’s unopposed first motion for extension of time [ECF No. 63] is GRANTED. Petitioner
11   has until August 31, 2020, to file an amended petition.
12            McNeal initiated this habeas action nearly four years ago in July 2016.1 Given the age of
13   this case,2 counsel for both parties are directed to prioritize the deadlines in this case over later-
14   filed matters. Further extensions of time are not likely to be granted absent compelling
15   circumstances and a strong showing of good cause why an amended petition could not be
16   filed within the extended time allowed despite the exercise of due diligence.
17            Dated: June 4, 2020
18

19                                                                U.S. District Judge Jennifer A. Dorsey
20

21

22

23

24
     1
         ECF No. 1.
25
     2
       Habeas actions are civil actions under federal practice and are subject to the reporting requirements of the
26   Civil Justice Reform Act of 1990 (“CJRA”), 28 U.S.C. § 471 et seq. The CJRA sets a three-year goal for
     resolution of each civil case on the merits, id. § 476(a)(3), and encourages “setting, at the earliest practicable
27   time, deadlines for filing motions and a time framework for their disposition,” id. § 473(a).
28

                                                              1
